

The Procter & Gamble 2019 Stock and Incentive Compensation Plan




ARTICLE 1 ESTABLISHMENT, PURPOSE AND DURATION
1.1 Establishment. The Procter & Gamble Company, an Ohio corporation (the
“Company”), hereby establishes an incentive compensation plan to be known as The
Procter & Gamble 2019 Stock and Incentive Compensation Plan (the “Plan”), as set
forth in this document. This Plan permits the grant of Nonqualified Stock
Options, Incentive Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Stock Units, Cash-Based Awards and Other
Stock-Based Awards.  This Plan shall become effective upon shareholder approval
(the “Effective Date”) and shall remain in effect as provided in Section 1.3.
1.2 Purpose of this Plan. The purposes of the Plan are to strengthen the
alignment of interests between those Employees of the Company and its
Subsidiaries who are largely responsible for the success of the business as well
as Non-employee Directors and the Company’s shareholders through ownership
behavior and the increased ownership of shares of the Company’s common stock,
and to encourage Plan Participants to remain in the employ of the Company and
its Subsidiaries.
1.3 Duration of this Plan. Unless sooner terminated as provided herein, this
Plan shall terminate ten (10) years from the Effective Date. After this Plan is
terminated, no Awards may be granted but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and this
Plan’s terms and conditions.
ARTICLE 2 DEFINITIONS
Whenever used in this Plan, the following capitalized terms shall have the
meanings set forth below.
“Annual Award Limits” have the meaning set forth in Section 4.4.
“Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Stock Units, Cash-Based
Awards or Other Stock-Based Awards, in each case subject to the terms of this
Plan.
“Award Agreement” means either (i) a written or electronic agreement entered
into by the Company and a Participant setting forth the terms and provisions
applicable to an Award granted under this Plan, including any amendment or
modification thereof, or (ii) a written or electronic statement issued by the
Company to a Participant describing the terms and provisions of such Award,
including any amendment or modification thereof. The Committee shall have the
exclusive authority to determine the terms of an Award Agreement evidencing an
Award granted under this Plan, subject to the provisions herein. The terms of an
Award Agreement need not be uniform among all Participants or among similar
types of Awards.
“Board” means the Board of Directors of the Company.
“Cash-Based Award” means an Award, denominated in cash, granted to a Participant
as described in Article 12.
“Cause” for purposes of this Plan only means, unless otherwise specified in an
Award Agreement, any one of the following:
(a)
Participant’s conviction of or plea of guilty or nolo contendere, or no contest,
to a felony;

(b)
Participant’s willful misconduct;

(c)
Participant’s violation of a material written Company policy; or

(d)
Participant’s willful and continued failure or refusal to substantially perform
essential job functions.

“Change in Control” means the occurrence of one or more of the following events:
(a)
          The acquisition by any Person of beneficial ownership (within the
meaning of  Rule 13d-3 under the Exchange Act) of more than 20% of either (A)
the then-outstanding Shares (“Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
Section 2.8(a) the following acquisitions shall not constitute a Change in
Control:

(i)
any acquisition by the Company,

(ii)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company,

(iii)
any acquisition by any entity controlled by the Company, or

(iv)
any acquisition by any entity pursuant to a transaction that complies with
Sections 2.8(c)(i), (ii) and (iii).

(b)
Individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a Director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board.

(c)
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company and/or any
entity controlled by the Company, or a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
stock of another entity by the Company or any entity controlled by the Company
(each, a “Business Combination”), in each case, provided, however, that, for
purposes of this Section 2.8(c) a Business Combination shall not constitute a
Change in Control if following such Business Combination:

(i)
all or substantially all of the individuals and entities that were the
beneficial owners (within the meaning of Rule 13d-3 under the Exchange Act) of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be; and

(ii)
no Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such entity resulting
from such Business Combination) beneficially owns, directly or indirectly, 20%
or more of, respectively, the then-outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then-outstanding voting securities of such corporation, except to
the extent that such ownership existed prior to the Business Combination; and

(iii)
at least a majority of the members of the board of directors of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination.

(d)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include any applicable regulations thereunder and any successor or
similar provision.
“Commission” means the Securities and Exchange Commission.
“Committee” means the Compensation & Leadership Development Committee of the
Board or a subcommittee thereof or any other committee designated by the Board
to administer this Plan. The members of the Committee shall be appointed from
time to time by and shall serve at the discretion of the Board. If the Committee
does not exist or cannot function for any reason, the Board may take any action
under the Plan that would otherwise be the responsibility of the Committee. The
Committee shall be constituted to comply with the requirements of Rule 16b-3
promulgated by the Commission under the Exchange Act, or such rule or any
successor rule thereto which is in effect from time to time, and any applicable
listing or governance requirements of any securities exchange on which the
Company’s common shares are listed.
“Company” means The Procter & Gamble Company and any successor thereto as
provided in Section 21.19.
“Director” means any individual who is a member of the Board of Directors of the
Company.
“Dividend Equivalent” has the meaning set forth in Article 14.
“Effective Date” has the meaning set forth in Section 1.1.
“Employee” means any individual performing services for the Company or a
Subsidiary and designated as an employee of the Company or the Subsidiary on its
payroll records. An Employee shall not include any individual during any period
he or she is classified or treated by the Company or Subsidiary as an
independent contractor, a consultant or an employee of an employment, consulting
or temporary agency or any other entity other than the Company or Subsidiary,
without regard to whether such individual is subsequently determined to have
been, or is subsequently retroactively reclassified, as a common- law employee
of the Company or Subsidiary during such period. An individual shall not cease
to be an Employee in the case of (i) any leave of absence approved by the
Company or (ii) transfers between locations of the Company, between the Company
and any Subsidiaries, or between Subsidiaries. For purposes of Incentive Stock
Options, no such leave may exceed 90 days, unless reemployment upon expiration
of such leave is guaranteed by statute or contract. If reemployment upon
expiration of a leave of absence approved by the Company is not so guaranteed,
then three months following the 91st day of such leave, any Incentive Stock
Option held by a Participant shall cease to be treated as an Incentive Stock
Option and shall be treated for tax purposes as a Nonqualified Stock Option.
Neither service as a Director nor payment of a Director’s fee by the Company
shall be sufficient to constitute “employment” by the Company.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto and the rules and regulations promulgated
thereto.
“Fair Market Value” means, as applied to a specific date, the price of a Share
that is based on the opening, closing, actual, high, low or average selling
prices of a Share reported on any established stock exchange or national market
system including without limitation the New York Stock Exchange and the National
Market System of the National Association of Securities Dealers, Inc. Automated
Quotation System on the applicable date, the preceding trading day, the next
succeeding trading day, or an average of trading days, as determined by the
Committee in its discretion. Unless the Committee determines otherwise or unless
otherwise specified in an Award Agreement, Fair Market Value shall be deemed to
be equal to the closing price of a Share on the most recent date on which Shares
were publicly traded.
“Good Reason” means the occurrence, during the two-year period commencing on the
date of a Change in Control, of any of the following without a Participant’s
written consent, in each case, when compared to the arrangements in effect
immediately prior to the Change in Control:
(a)
a material reduction in the Participant’s total compensation (defined as the sum
of base salary, target annual bonus, and target long-term incentive award);

(b)
a material diminution in the Participant’s duties, responsibilities or
authority; or

(c)
a relocation of more than 50 miles from the Participant’s principal office
location.

“Grant Date” means the date an Award is granted to a Participant pursuant to the
Plan.
“Grant Price” means the price established at the time of grant of an SAR
pursuant to Article 8.
“Incentive Stock Option” or “ISO” means an Option granted pursuant to Article 7
that is designated as an Incentive Stock Option and that is intended to meet the
requirements of Code Section 422 or any successor provision.
“Non-employee Director” means a Director who is not an Employee.
“Nonqualified Stock Option” means an Award granted pursuant to Article 7 that is
not intended to meet the requirements of Code Section 422, or that otherwise
does not meet such requirements.
“Option” means an Award granted pursuant to Article 7, which Award may be an
Incentive Stock Option or a Nonqualified Stock Option.
“Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
“Other Stock-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of this Plan that is granted pursuant to
Article 12.
“Participant” means any eligible individual as set forth in Article 5 to whom an
Award is granted.
“Performance Stock Unit” means an Award granted pursuant to Article 11.
“Period of Restriction” means the period when Restricted Stock or Restricted
Stock Units are subject to a substantial risk of forfeiture (based on the
passage of time, the achievement of performance goals or upon the occurrence of
other events as determined by the Committee, in its discretion) as provided in
Articles 9 and 10.
“Person” shall have the meaning ascribed to such term in Section 3(a) (9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.
“Plan” means The Procter & Gamble Company 2019 Stock and Incentive Compensation
Plan, as the same may be amended from time to time.
“Prior Plans” means The Procter & Gamble 2014 Stock and Incentive Compensation
Plan, The Procter & Gamble 2009 Stock and Incentive Compensation Plan, and The
2003 Non-Employee Directors’ Stock Plan.
“Restricted Stock” means an Award granted pursuant to Article 9.
“Restricted Stock Unit” or “RSU” means an Award granted pursuant to Article 10.
“Retirement” means retirement in accordance with the provisions of any
applicable retirement plan of the Company or any of its Subsidiaries as
determined in the sole discretion of the Committee or its delegate.  If, in the
judgement of the Committee or its delegate, the meaning of Retirement under any
applicable retirement plan is not determinable, then the meaning of Retirement
shall be determined in the sole discretion of the Committee or its delegate.
“Share” means a share of common stock of the Company.
“Stock Appreciation Right” or “SAR” means an Award granted pursuant to Article
8.
“Subsidiary” means any corporation or other entity, whether domestic or foreign,
in which the Company has or obtains, directly or indirectly, an interest of more
than 50% by reason of stock ownership or otherwise. In addition, the Board may
designate for participation in the Plan as a “Subsidiary” those additional
companies affiliated with the Company in which the Company’s direct or indirect
interest is less than 50%, provided, however, that such designation shall not be
permitted for the granting of Incentive Stock Options and such designation shall
not include a company with respect to which the Company is not an “eligible
issuer of service recipient stock” within the meaning of the regulations under
Code Section 409A.
“Termination of Employment” means the termination of the Participant’s
employment with the Company and the Subsidiaries, regardless of the reason for
the termination of employment. With respect to any Award that is subject to Code
Section 409A, Termination of Employment shall mean a “separation from service”
as defined in Code Section 409A.
“Termination of Directorship” means the time when a Non-employee Director ceases
to be a Non-employee Director for any reason, including, but not by way of
limitation, a termination by resignation, failure to be elected, death or
retirement. With respect to any Award that is subject to Code Section 409A,
Termination of Directorship shall mean a “separation from service” as defined in
Code Section 409A.
ARTICLE 3 ADMINISTRATION
3.1 General. The Committee shall be responsible for administering this Plan,
subject to this Article 3 and the other provisions of this Plan. The Committee
may employ attorneys, consultants, accountants, agents and other individuals,
any of whom may be an Employee, and the Committee, the Company, and its officers
and Directors shall be entitled to rely upon the advice, opinions or valuations
of any such individuals. The Committee may also establish regulations,
provisions, and procedures within the terms of the Plan, as may, in its sole
discretion, be advisable for the administration and operation of the Plan. All
actions taken and all interpretations and determinations made by the Committee
shall be final and binding upon the Participants, the Company or Subsidiary, and
all other interested individuals.
3.2 Authority of the Committee. Subject to any express limitations set forth in
the Plan, the Committee shall have full and exclusive discretionary power and
authority to take such actions as it deems necessary and advisable with respect
to the administration of the Plan including, but not limited to, the following:
(a)
To determine from time to time which of the persons eligible under the Plan
shall be granted Awards, when and how each Award shall be granted, what type or
combination of types of Awards shall be granted, the provisions of each Award
granted (which need not be identical), including the time or times when a person
shall be permitted to receive Shares pursuant to an Award and the number of
Shares subject to an Award;

(b)
To construe and interpret the Plan and Awards granted under it, and to
establish, amend, and revoke rules and regulations for its administration. The
Committee, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in an Award Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective;

(c)
To approve forms of Award Agreements for use under the Plan;

(d)
To determine Fair Market Value of a Share in accordance with the definition of
“Fair Market Value” in Article 2 of the Plan;

(e)
To amend the Plan or any Award Agreement as provided in the Plan;

(f)
To adopt sub-plans and/or special provisions applicable to Awards regulated by
the laws of a jurisdiction other than the United States. Such sub-plans and/or
special provisions may take precedence over other provisions of the Plan, but
unless otherwise superseded by the terms of such sub-plans and/or special
provisions, the provisions of the Plan shall govern;

(g)
To authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the Board;

(h)
To determine whether Awards will be settled in Shares, cash or in any
combination thereof;

(i)
To determine whether Awards will provide for Dividend Equivalents;

(j)
To establish a program whereby Participants designated by the Committee may
reduce compensation otherwise payable in cash in exchange for Awards under the
Plan;

(k)
To impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any sales or other subsequent
transfers of any Shares by a Participant, including, without limitation,
restrictions under an insider trading policy and restrictions as to the use of a
specified brokerage firm for such resales or other transfers;

(l)
To authorize the Company to charge a reasonable administrative fee for the
exercise of any Option; and

(m)

To waive the requirements of Article 6 at the time an Award is granted.

3.3 Delegation. To the extent permitted by law, the Committee may delegate to
the Secretary of the Company or other employees of the Company the duties or
powers it may deem advisable to assist the Committee in the administration and
operation of the Plan and may grant authority to such persons to execute
documents on behalf of the Committee. To the extent permitted by applicable law,
the Committee may, by resolution, authorize one or more officers of the Company
to do one or both of the following on the same basis as can the Committee: (a)
designate Employees to be recipients of Awards; and (b) determine the size of
any such Awards; provided, however, (i) the Committee shall not delegate such
responsibilities to any such officer for Awards granted to an Employee who is
considered an officer (as defined in Rule 16a-1(f)) of the Exchange Act; (ii)
the resolution providing such authorization sets forth the total number of
Awards such officer(s) may grant; and (iii) the officer(s) shall report
periodically to the Committee regarding the nature and scope of the Awards
granted pursuant to the authority delegated.
ARTICLE 4 SHARES SUBJECT TO THIS PLAN AND MAXIMUM AWARDS
4.1 Number of Shares Authorized and Available for Awards. Subject to adjustment
as provided under the Plan, the total number of Shares that are available for
Awards under this Plan shall be 150,000,000 Shares plus any Shares that are
available for Awards under The Procter & Gamble 2014 Stock and Incentive
Compensation Plan as of the Effective Date. No further Awards may be granted
under the Prior Plans as of the Effective Date.
4.2 Share Usage. The Committee shall determine the method for calculating the
number of Shares available for grant under the Plan, subject to the following:
(a)
all Options and Stock Appreciation Rights shall be counted against Shares
available on a one for one basis;

(b)
all full value Awards to be settled in Shares shall be counted as 5 Shares for
each Share awarded;

(c)
except as provided in clause (d), any Shares that are related to an Award
granted under this Plan or Prior Plans that terminates by expiration,
forfeiture, cancellation or otherwise without the issuance of the Shares, are
settled in cash in lieu of Shares, or is exchanged with the Committee’s
permission, prior to the issuance of Shares, for an Award not involving Shares
shall be available again for grant under this Plan;

(d)
any Award Shares tendered, exchanged or withheld to cover Option exercise costs,
any Award Shares withheld to cover taxes, and all Shares underlying an Award of
Stock Appreciation Rights once such Stock Appreciation Rights are exercised,
shall be taken into account as Shares issued under this Plan; and

(e)
any Award Shares granted by the Company in assumption of, or in substitution or
exchange for, awards previously granted by a company acquired by the Company or
a Subsidiary, or with which the Company or a Subsidiary combines, shall not
reduce the maximum aggregate number of Shares available for issuance under the
Plan (to the extent permitted under applicable stock exchange rules), and
available shares of stock under a shareholder-approved stock compensation plan
of any such acquired company or company with which the Company or a Subsidiary
combines (as adjusted to reflect the transaction) may be used for Awards under
the Plan and shall not reduce the number of Shares available under the Plan (to
the extent permitted by applicable stock exchange rules).

4.3 Shares Subject to Use Under the Plan. The source of the Shares to be
delivered by the Company upon exercise or payment of any Award shall be
determined by the Committee and may consist, in whole or in part, of authorized
but unissued Shares, treasury Shares, or Shares acquired in the open market. In
the case of redemption of SARs by one of the Company’s Subsidiaries, such Shares
shall be Shares acquired by that Subsidiary.
4.4 Annual Award Limits. Awards under the Plan shall be subject to the following
Annual Award Limits, subject to any adjustment under Section 4.5. The maximum
number of Shares with respect to which Options or other Awards may be granted to
any Non-employee Director in any calendar year shall not exceed 10,000. The
maximum number of Shares with respect to which Options or SARs may be granted to
any Employee who is a Participant in any calendar year shall be 2,000,000
Shares. For any Awards other than Options or SARs and that are denominated in
Shares, the maximum aggregate number of Shares that may be delivered pursuant to
such Awards granted in any calendar year shall be 400,000 Shares for any
Employee who is a Participant. For any Awards that are denominated in cash, the
maximum aggregate amount of cash that may be paid with respect to all such
Awards granted in any calendar year shall be $20,000,000 for any Employee who is
a Participant.
4.5 Adjustments in Authorized Shares. Adjustments in authorized Shares available
for issuance under the Plan or under an outstanding Award and adjustments in
Annual Award Limits shall be subject to the following provisions:
(a)
In the event of any corporate event or transaction such as a merger,
consolidation, reorganization, recapitalization, separation, partial or complete
liquidation, stock dividend, stock split, reverse stock split, split up,
spin-off, distribution of stock or property of the Company, combination of
Shares, exchange of Shares, dividend in kind, extraordinary cash dividend or any
other similar corporate event or transaction (“Corporate Transaction”), the
Committee, in order to prevent dilution or enlargement of Participants’ rights
under this Plan, shall substitute or adjust, as applicable, (i) the number and
kind of Shares that may be issued under this Plan or under particular forms of
Awards, (ii) the number and kind of Shares subject to outstanding Awards, (iii)
the Option Price or Grant Price applicable to outstanding Awards, and (iv) the
Annual Award Limits and other value determinations applicable to outstanding
Awards. The Committee, in its discretion, shall determine the methodology or
manner of making such substitution or adjustment.

(b)
In addition to the adjustments permitted under paragraph (a) above, the
Committee, in its sole discretion, may make such other adjustments or
modifications in the terms of any Awards that it deems appropriate to reflect
any Corporate Transaction, including, but not limited to, modifications of
performance goals and changes in the length of performance periods, provided
that no such adjustment or modification shall have the effect of materially and
adversely reducing Participant’s rights and opportunities with respect to
outstanding Awards.

(c)
The determination of the Committee as to the foregoing adjustments, if any,
shall be conclusive and binding on Participants under this Plan.

ARTICLE 5 ELIGIBILITY AND PARTICIPATION
5.1 Eligibility to Receive Awards. Individuals eligible to participate in this
Plan include all Employees and Non-employee Directors.
5.2 Participation in the Plan. Subject to the provisions of this Plan, the
Committee may, from time to time, select from all individuals eligible to
participate in the Plan:
(a)
Non-employee Directors, and

(b)
those Employees who, in the opinion of the Committee, have demonstrated a
capacity for contributing in a substantial manner to the success of the Company
and its Subsidiaries,

to whom Awards shall be granted and shall determine, in its sole discretion, the
nature of any and all terms permissible by law and the amount of each Award.
ARTICLE 6 RESTRICTIONS AND COVENANTS
6.1 Participant Obligations. In addition to such other conditions as may be
established by the Committee, in consideration of the granting of an Award under
the terms of the Plan, each Employee who is a Participant agrees as follows. 
Notwithstanding the foregoing, at any time during which a Participant resides in
California, (i) Sections 6.1(a), (b), and (c) shall not apply to such
Participant, and (ii) Section 6.1(d) shall not apply to such Participant to the
extent that it would impose restrictions similar to Sections 6.1(b) and (c)
following the Participant’s Termination of Employment.  Also, notwithstanding
the foregoing, at any time during which a Participant resides in Massachusetts,
Section 6.1(b) shall apply, but shall be limited to a period of one (1) year
following the date of the Participant’s Termination of Employment.
(a)
The right to exercise any Option or Stock Appreciation Right shall be
conditional upon certification by the Participant at time of exercise whether
the Participant either intends to remain in the employ of the Company or one of
its Subsidiaries for at least one (1) year following the date of exercise of the
Option or SAR or intends to leave the Company or one of its Subsidiaries within
one (1) year following the date of exercise of the Option or SAR, but has no
intention to engage in any activity that would violate the non-compete
provisions of Article 6.

(b)
To better protect the goodwill of the Company and its affiliates and
Subsidiaries and to prevent the disclosure of the Company’s or its affiliates’
or Subsidiaries’ confidential and proprietary trade secret information and
thereby help ensure the long-term success of the business, the Participant,
without prior written consent of the Chief Human Resources Officer and Chief
Legal Officer of the Company, will not engage in any activity or provide any
services, whether as a director, owner (other than as a passive investor holding
less than 5% of an enterprise), manager, supervisor, employee, adviser,
consultant or otherwise, for a period of two (2) years following the date of the
Participant’s Termination of Employment, in connection with the manufacture,
development, advertising, promotion, or sale of any product which is the same as
or similar to or competitive with any products of the Company or its affiliates
or Subsidiaries (including both existing products as well as products known to
the Participant, as a consequence of the Participant’s employment with the
Company or one of its affiliates or Subsidiaries, to be in development) in any
jurisdiction throughout the world, it being acknowledged that the Company’s
business activities are global in nature:

(i)
with respect to which the Participant’s work has been directly concerned at any
time during the two (2) years preceding Termination of Employment, or

(ii)
with respect to which the Participant, as a consequence of the Participant’s job
performance and duties, acquired knowledge of confidential and proprietary trade
secret information of the Company or its affiliates or Subsidiaries.

For purposes of this Section 6.1(b), it shall be conclusively presumed that
Participants have knowledge of information they were directly exposed to through
actual receipt or review of memos or documents containing such information, or
through actual attendance at meetings at which such information was discussed or
disclosed. 

 
(c)
To better protect the Company’s investment in its employees and to ensure the
long-term success of the business, the Participant, without prior written
consent of the Company, will not attempt, directly or indirectly, to induce any
employee of the Company or its affiliates or Subsidiaries to be employed or
perform services elsewhere or attempt directly or indirectly to solicit the
trade or business of any customer or partner of the Company or its affiliates or
Subsidiaries for a period of five (5) years following the date of the
Participant’s Termination of Employment.

(d)
Subject to the provisions of Section 6.1(h), because a main purpose of the Plan
is to strengthen the alignment of interests between employees of the Company
(including all affiliates and Subsidiaries) and its shareholders to ensure the
continued success of the Company, the Participant will not take any action that
is significantly contrary to the best interests of the Company or its affiliates
or Subsidiaries. For purposes of this Section 6.1(d), an action taken
“significantly contrary to the best interests of the Company or its affiliates
or Subsidiaries” includes without limitation any action taken or threatened by
the Participant that the Committee determines has, or is reasonably likely to
have, a significant adverse impact on the reputation, goodwill, stability,
operation, personnel retention and management, or business of the Company or any
affiliate or Subsidiary.

(e)
Subject to the provisions of Section 6.1(h), the provisions of this Article 6
are not in lieu of, but are in addition to, the continuing obligation of the
Participant (which the Participant acknowledges by accepting any Award under the
Plan) to not use or disclose the Company's or its affiliates’ or Subsidiaries'
confidential and proprietary trade secret information known to the Participant
until any particular confidential and proprietary trade secret information
becomes generally known (through no fault of the Participant), whereupon the
restriction on use and disclosure shall cease as to that item. Information
regarding products in development, in test marketing or being marketed or
promoted in a discrete geographic region, which information the Company or one
of its affiliates or Subsidiaries is considering for broader use, shall not be
deemed generally known until such broader use is actually commercially
implemented. As used in this Article 6, "generally known" means known throughout
the domestic U. S. industry or, in the case of Participants who have job
responsibilities outside of the United States, the appropriate foreign country
or countries' industry.

(f)
Subject to the provisions of Section 6.1(h), by acceptance of any Award granted
under the terms of the Plan, the Participant acknowledges that if the
Participant were, without authority, to use or disclose the Company’s or any of
its affiliates’ or Subsidiaries’ confidential and proprietary trade secret
information or threaten to do so or violate or threaten to violate any other
covenant of this Article 6, the Company or one of its affiliates or Subsidiaries
would be entitled to injunctive and other appropriate relief to prevent the
Participant from doing so. The Participant acknowledges that the harm caused to
the Company by the breach or anticipated breach of this Article 6 is by its
nature irreparable because, among other things, it is not readily susceptible of
proof as to the monetary harm that would ensue. The Participant consents that
any interim or final equitable relief entered by a court of competent
jurisdiction shall, at the request of the Company or one of its affiliates or
Subsidiaries, be entered on consent and enforced by any court having
jurisdiction over the Participant, without prejudice to any rights either party
may have to appeal from the proceedings which resulted in any grant of such
relief.

(g)
Subject to the provisions of Section 6.1(h), the Participant acknowledges that
if the Participant is subject to the Company’s Executive Officer Recoupment
Policy or any successor policy, then such policy applies with respect to Awards
under this Plan and is in addition to all other restrictions and remedies set
forth in this Article 6.

(h)
Notwithstanding the requirements of confidentiality contained in this Article 6,
the federal Defend Trade Secrets Act of 2016 immunizes the Participant against
criminal and civil liability under federal or state trade secret laws for
Participant’s disclosure of trade secrets that is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney solely for the purpose of reporting or investigating a suspected
violation of law; (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal; or (iii) to the
Participant’s attorney for use in a lawsuit alleging retaliation for reporting a
suspected violation of law, provided that any document containing the trade
secret is filed under seal and Participant does not otherwise disclose the trade
secret, except pursuant to court order. Additionally, nothing contained in this
Article 6 prohibits the Participant from: (1) reporting possible violations of
federal law or regulations, including any possible securities laws violations,
to any governmental agency or entity, including but not limited to the U.S.
Department of Justice, the U.S. Securities and Exchange Commission, the U.S.
Congress, or any agency Inspector General; (2) making any other disclosures that
are protected under the whistleblower provisions of federal law or regulations;
or (3) otherwise fully participating in any federal whistleblower programs,
including but not limited to any such programs managed by the U.S. Securities
and Exchange Commission and/or the Occupational Safety and Health
Administration. The Participant does not need prior authorization from the
Company to make any such reports or disclosures, and is not required to notify
the Company about such disclosures.

(i)
If any of the provisions contained in this Article 6 shall for any reason,
whether by application of existing law or law which may develop after the
Participant’s acceptance of an Award under the Plan be determined by a court of
competent jurisdiction to be overly broad as to scope of activity, duration, or
territory, the Participant agrees to join the Company or any of its affiliates
or Subsidiaries in requesting such court to construe such provision by limiting
or reducing it so as to be enforceable to the extent compatible with then
applicable law. If any one or more of the terms, provisions, covenants, or
restrictions of this Article 6 shall be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, then the remainder of the
terms, provisions, covenants, and restrictions of this Article 6 shall remain in
full force and effect and shall in no way be affected, impaired, or invalidated.

6.2 Remedies. The Committee may cancel, rescind, suspend, withhold or otherwise
limit or restrict any unexpired, unpaid or deferred Awards at any time if the
Participant is not in compliance with all terms and conditions set forth in the
Plan, including this Article 6. By acceptance of any Award granted under the
terms of the Plan, the Participant acknowledges that the remedies outlined in
this Section 6.2 and in Section 6.3 below are in addition to any remedy the
Company or any affiliate or Subsidiary may have at law or in equity, including
without limitation injunctive and other appropriate relief.  The Participant
further acknowledges that, consistent with Section 6.1(f) above, a breach or
anticipated breach of any covenant in this Article 6 will result in irreparable
injury to the Company or one of its affiliates or Subsidiaries, for which there
is no adequate remedy at law, and that the Company or one of its affiliates or
Subsidiaries shall be entitled to obtain from a court of competent jurisdiction
a temporary restraining order, a preliminary injunction, and/or a permanent
injunction, without proof of actual damages or posting a bond.  If a Participant
is not in compliance with all terms and conditions set forth in the Plan,
including this Article 6, and if litigation or other formal action is required
to enforce the Plan, the Company shall be entitled to record its reasonable
costs and attorneys’ fees from the Participant if the Company is the prevailing
party.  The Participant agrees that the Company will be considered the
prevailing party for purposes of awarding costs and attorneys’ fees if the
Company obtains any form of partial or complete injunctive relief, whether
temporary, preliminary or otherwise.
6.3 Repayment Obligations. Upon exercise, payment or delivery of an Award, the
Participant shall certify in a manner acceptable to the Company that he or she
has complied with the terms and conditions of the Plan. In the event a
Participant fails to comply with any provision in this Article 6 at any time
before or after exercise, payment or delivery of an Award, the Participant shall
repay to the Company the net proceeds of any exercises, payments or deliveries
of Awards which occur at any time after the earlier of the following two dates:
(a) the date three (3) years immediately preceding any such violation; or (b)
the date six (6) months prior to the Participant’s Termination of Employment.
The Participant shall repay to the Company the net proceeds in such manner and
on such terms and conditions as may be required by the Company, and the Company
shall be entitled to set-off against the amount of any such net proceeds any
amount owed to the Participant by the Company, to the extent that such set-off
is not inconsistent with Code Section 409A.  For purposes of this paragraph,
“net proceeds” shall mean (1) for each Option or SAR exercise, the difference
between the Option Price and the greater of (i) the price of Shares on the date
of exercise or (ii) the amount realized upon the disposition of the underlying
Shares, less any applicable taxes withheld by the Company; (2) for RSUs or
Performance Stock Units, the greater of (i) the number of net Shares delivered
to the Participant multiplied by the closing price of Shares on the date of
delivery or (ii) the amount realized upon the disposition of the number of net
Shares delivered, in either case less any applicable taxes withheld by the
Company; (3) for Restricted Stock, the greater of (i) the number of net Shares
retained by, or delivered to, the Participant after any restrictions lapse
multiplied by the closing price of Shares on the date the restrictions lapse or
(ii) the amount realized upon the disposition of the number of net Shares
delivered, in either case less any applicable taxes withheld by the Company; and
(4) for all other Awards, the value of Shares or cash delivered to the
Participant less any applicable taxes withheld by the Company.
6.4 Suspension of Exercise. The Company reserves the right from time to time to
suspend the exercise of any Award, where such suspension is deemed by the
Company as necessary or appropriate for corporate purposes. No such suspension
shall extend the life of the Option or Stock Appreciation Right beyond its
expiration date, and in no event will there be a suspension in the five (5)
calendar days immediately preceding the expiration date.
ARTICLE 7 STOCK OPTIONS
7.1 Grant of Options. Options may be granted to Participants in such number, and
upon such terms, and at any time and from time to time as shall be determined by
the Committee, in its sole discretion. Each grant of an Option shall be
evidenced by an Award Agreement which shall specify whether the Option is in the
form of a Nonqualified Stock Option or an Incentive Stock Option.
7.2 Option Price. The Option Price for each grant of an Option shall be
determined by the Committee in its sole discretion and shall be specified in the
Award Agreement evidencing such Option; provided, however, the Option Price must
be at least equal to 100% of the Fair Market Value of a Share as of the Option’s
Grant Date, subject to adjustment as provided for under Section 4.5.
7.3 Term of Option. The term of an Option granted to a Participant shall be
determined by the Committee, in its sole discretion; provided, however, no
Option shall be exercisable later than the tenth anniversary of the Grant Date.
7.4 Exercise of Option. An Option shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall in each
instance approve, which terms and restrictions need not be the same for each
grant or for each Participant, except that no Option shall be exercisable within
one (1) year from its Grant Date, except in the case of the death of the
Participant.
7.5 Notice of Exercise. An Option shall be exercised by the delivery of a notice
of exercise to the Company or an agent designated by the Company in a form
specified or accepted by the Committee, or by complying with any alternative
procedures that may be authorized by the Committee, setting forth the number of
Shares with respect to which the Option is to be exercised.
7.6 Payment of Option Price. A condition of the issuance of the Shares as to
which an Option shall be exercised shall be the payment of the Option Price. The
Option Price of any exercised Option shall be payable to the Company in
accordance with one of the following methods:
(a)
In cash or its equivalent;

(b)
By a cashless (broker-assisted) exercise;

(c)
By any combination of (a) and (b); or

(d)
Any other method approved or accepted by the Committee in its sole discretion.

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars or Shares, as
applicable.
7.7 Special Rules Regarding ISOs. Notwithstanding any provision of the Plan to
the contrary, an Option granted in the form of an ISO to a Participant shall be
subject to the following rules. An ISO may be granted solely to eligible
Employees of the Company, a parent corporation, or a subsidiary, as defined in
Code Section 422. An Award Agreement evidencing the grant of an ISO shall
specify that such grant is intended to be an ISO. The Option Price for each
grant of an ISO must be at least equal to 100% of the Fair Market Value of a
Share as of the ISO’s Grant Date (in the case of 10% owners, within the meaning
of Code Section 422, the Option Price may not be not less than 110% of such Fair
Market Value), subject to adjustment provided for under Section 4.5. Any ISO
granted to a Participant shall be exercisable during his or her lifetime solely
by such Participant. The period during which a Participant may exercise an ISO
shall not exceed ten years (five years in the case of a Participant who is a 10%
owner within the meaning of Code Section 422) from its Grant Date. To the extent
that the aggregate Fair Market Value of (a) the Shares with respect to which
Options are designated as ISOs plus (b) the shares of stock of the Company,
parent corporation and subsidiary with respect to which other ISOs are
exercisable for the first time by a holder of such ISOs during any calendar year
under all plans of the Company, any parent corporation, and any subsidiary
exceeds $100,000, such Options shall be treated as Nonqualified Stock Options.
For purposes of the preceding sentence, (a) Options shall be taken into account
in the order in which they were granted, and (b) the Fair Market Value of the
Shares shall be determined as of the time the Option or other ISO is granted. No
more than 100,000,000 Shares shall be available under this Plan for delivery
with respect to ISOs. No ISO may be granted more than ten years after the
earlier of (a) adoption of this Plan by the Board and (b) the Effective Date. No
ISO may be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution;
provided, however, that at the discretion of the Committee, an ISO may be
transferred to a grantor trust under which the Participant making the transfer
is the sole beneficiary.
ARTICLE 8 STOCK APPRECIATION RIGHTS
8.1 Grant of SARs. SARs may be granted to Participants in such number, and upon
such terms, and at any time and from time to time as shall be determined by the
Committee, in its sole discretion. Each grant of SARs shall be evidenced by an
Award Agreement.
8.2 Grant Price. The Grant Price for each grant of an SAR shall be determined by
the Committee and shall be specified in the Award Agreement evidencing the SAR;
provided, however, the Grant Price must be at least equal to 100% of the Fair
Market Value of a Share as of the Grant Date, subject to adjustment as provided
for under Section 4.5.
8.3 Term of SAR. The term of an SAR granted to a Participant shall be determined
by the Committee, in its sole discretion; provided, however, no SAR shall be
exercisable later than the tenth anniversary of the Grant Date.
8.4 Exercise of SAR. An SAR shall be exercisable at such times and be subject to
such restrictions and conditions as the Committee shall in each instance
approve, which terms and restrictions need not be the same for each grant or for
each Participant, except that no SAR shall be exercisable within one (1) year
from its Grant Date, except in the case of the death of the Participant.
8.5 Notice of Exercise. An SAR shall be exercised by the delivery of a notice of
exercise to the Company or an agent designated by the Company in a form
specified or accepted by the Committee, or by complying with any alternative
procedures that may be authorized by the Committee, setting forth the number of
Shares with respect to which the SAR is to be exercised.
8.6 Settlement of SARs. Upon the exercise of an SAR, pursuant to a notice of
exercise properly completed and submitted to the Company in accordance with
Section 8.5, a Participant shall be entitled to receive payment from the Company
in an amount equal to the product of (a) and (b) below:
(a)
The excess of the Fair Market Value of a Share on the date of exercise over the
Grant Price.

(b)
The number of Shares with respect to which the SAR is exercised.

Payment shall be made in cash, Shares or a combination thereof as provided for
under the applicable Award Agreement. In the case of the redemption of SARs by a
Subsidiary of the Company not located in the United States, the redemption
differential shall be calculated in United States dollars and converted to the
appropriate local currency on the exercise date.
ARTICLE 9 RESTRICTED STOCK
9.1 Grant of Restricted Stock. Restricted Stock may be granted to Participants
in such number, and upon such terms, and at any time and from time to time as
shall be determined by the Committee, in its sole discretion. Each grant of
Restricted Stock shall be evidenced by an Award Agreement.
9.2 Nature of Restrictions. Each grant of Restricted Stock shall subject to a
Period of Restriction that shall lapse upon the satisfaction of such conditions
and restrictions as are determined by the Committee in its sole discretion and
set forth in an applicable Award Agreement. Such conditions or restrictions may
include, without limitation, one or more of the following:
(a)
Restrictions based upon the achievement of specific performance goals; and/or

(b)
Time-based restrictions.

9.3 Voting and Dividend Rights. Unless otherwise determined by the Committee and
set forth in a Participant’s applicable Award Agreement, to the extent permitted
or required by law, as determined by the Committee, a Participant holding Shares
of Restricted Stock granted hereunder shall be granted the right to exercise
full voting rights with respect to those Shares and the right to receive
dividends declared on those Shares during the Period of Restriction provided,
however, that in the case of an Award as to which vesting depends upon the
satisfaction of one or more performance conditions, such dividends shall be
subject to the same performance conditions as the underlying Award.
ARTICLE 10                    RESTRICTED STOCK UNITS
10.1 Grant of Restricted Stock Units. Restricted Stock Units may be granted to
Participants in such number, and upon such terms, and at any time and from time
to time as shall be determined by the Committee, in its sole discretion. A grant
of a Restricted Stock Unit or Restricted Stock Units shall not represent the
grant of Shares but shall represent a promise to deliver a corresponding number
of Shares or the value of each Share based upon the completion of service,
performance conditions, or such other terms and conditions as specified in the
applicable Award Agreement over the Period of Restriction. Each grant of
Restricted Stock Units shall be evidenced by an Award Agreement.
10.2 Nature of Restrictions. Each grant of Restricted Stock Units shall be
subject to a Period of Restriction that shall lapse upon the satisfaction of
such conditions and restrictions as are determined by the Committee in its sole
discretion and set forth in an applicable Award Agreement. Such conditions or
restrictions may include, without limitation, one or more of the following:
(a)
Restrictions based upon the achievement of specific performance goals; and/or

(b)
Time-based restrictions.

10.3 Voting and Dividend Rights. A Participant shall have no voting or dividend
rights with respect to any Restricted Stock Units granted hereunder or the
Shares corresponding to any Restricted Stock Units granted hereunder prior to
such Shares being delivered to the Participant. A Participant may have a right
to Dividend Equivalents based upon the terms of the Award pursuant to Article
14.
10.4 Settlement and Payment of Restricted Stock Units. Unless otherwise
determined by the Committee, Restricted Stock Units shall be paid in the form of
Shares upon the date specified in the Award Agreement. Any Shares paid to a
Participant under this Section 10.4 may be subject to any restrictions deemed
appropriate by the Committee.
ARTICLE 11                    PERFORMANCE STOCK UNITS
11.1 Grant of Performance Stock Units. Performance Stock Units may be granted to
Participants in such number, and upon such terms and at any time and from time
to time as shall be determined by the Committee, in its sole discretion. A grant
of Performance Stock Units shall not represent the grant of Shares but shall
represent a promise to deliver Shares or cash based on the satisfaction of
performance and, if applicable, service conditions. Each grant of Performance
Stock Units shall be evidenced by an Award Agreement.
11.2 Earning of Performance Stock Units. After the applicable performance period
has ended, the number of Performance Stock Units earned by the Participant over
the performance period shall be determined as a function of the extent to which
the applicable corresponding performance goals have been achieved. This
determination shall be made solely by the Committee.
11.3 Voting and Dividend Rights. A Participant shall have no voting or dividend
rights with respect to any Performance Stock Units granted hereunder or the
Shares corresponding to any Performance Stock Units granted hereunder prior to
such Shares being delivered to the Participant. A Participant may have a right
to Dividend Equivalents based upon the terms of the Award pursuant to Article
14.
11.4 Settlement and Payment of Performance Stock Units. Unless otherwise
determined by the Committee, any earned Performance Stock Units shall be paid in
the form of Shares following the close of the applicable performance period or
at such other time as specified in the Award Agreement. Any Shares paid to a
Participant under this Section 11.4 may be subject to any restrictions deemed
appropriate by the Committee.
ARTICLE 12                     OTHER STOCK-BASED AWARDS AND CASH-BASED AWARDS
12.1 Grant of Other Stock-Based Awards and Cash-Based Awards.
(a)
The Committee may grant Other Stock-Based Awards not otherwise described by the
terms of this Plan to a Participant in such amounts and subject to such terms
and conditions, as the Committee shall determine, in its sole discretion. Such
Awards may involve the transfer of actual Shares to Participants, or payment in
cash or otherwise of amounts based on the value of Shares.

(b)
The Committee may grant Cash-Based Awards not otherwise described by the terms
of this Plan to a Participant in such amounts and subject to such terms and
conditions, as the Committee shall determine, in its sole discretion.

(c)
Each grant of Other Stock-Based Awards and Cash-Based Awards shall be evidenced
by an Award Agreement, except to the extent determined by the Committee.

12.2 Value of Other Stock-Based Awards and Cash-Based Awards.
(a)
Each Other Stock-Based Award shall be expressed in terms of Shares or units
based on Shares, as determined by the Committee, in its sole discretion.

(b)
Each Cash-Based Award shall specify a payment amount or payment range as
determined by the Committee, in its sole discretion. If the Committee exercises
its discretion to establish performance goals, the value of Cash-Based Awards
that shall be paid to the Participant will depend on the extent to which such
performance goals are met.

12.3 Payment of Other Stock-Based Awards and Cash-Based Awards. Payment, if any,
with respect to Cash-Based Awards and Other Stock-Based Awards shall be made in
accordance with the terms of the applicable Award Agreement, in cash, Shares or
a combination of both as determined by the Committee in its sole discretion.
ARTICLE 13                     VESTING
Each Award under this Plan shall be subject to a vesting period of at least one
(1) year, provided, however, that this minimum vesting period shall not apply to
(a) early vesting by reason of death or Change in Control, or (b) any Awards
granted up to a maximum of five percent (5%) of the Shares available for
issuance under the Plan.  An Award made to a Non-employee Director with a
vesting period at least equal to the period from the annual shareholders’
meeting at which the Award is granted to the next annual shareholders’ meeting
shall be considered to have a vesting period of at least one (1) year.  For the
avoidance of doubt, any Awards that cease to be subject to a risk of forfeiture
upon Retirement, involuntary termination, or another event, but that are not
paid before the original vesting period of at least one (1) year has elapsed,
shall be considered to be subject to a vesting period of at least one (1) year
for purposes of this paragraph.
ARTICLE 14                      DIVIDENDS AND DIVIDEND EQUIVALENTS
Except for Options and SARs, the Committee may grant Dividend Equivalents to a
Participant based on the dividends declared on Shares that are subject to any
Award granted to the Participant, with such Dividend Equivalents credited to the
Participant as of the applicable dividend payment dates that occur during a
period determined by the Committee. Dividend Equivalents shall be converted to
and paid in cash or additional Shares or Awards by such formula and at such time
and subject to such limitations as may be determined by the Committee. 
Notwithstanding the foregoing, dividends and Dividend Equivalents with respect
to any Award shall be subject to the same vesting and, if applicable,
performance conditions as the underlying Award and shall be paid to a
Participant at the same time as the underlying Award.
ARTICLE 15                     TRANSFERABILITY OF AWARDS AND SHARES
15.1 Transferability of Awards. Except as provided in Section 15.2, during a
Participant’s lifetime, Options and SARs shall be exercisable only by the
Participant personally, or, in the event of legal incompetence of the
Participant, by the Participant’s duly appointed legal guardian. Awards shall
not be transferable other than by will or the laws of descent and distribution
or, if permitted by the Plan Administrator and in the manner specified by the
Plan Administrator, by designation of a death beneficiary; and any purported
transfer in violation of this Section 15.1 shall be null and void.
15.2 Committee Action. Except as provided in Section 7.7, the Committee may, in
its discretion, determine that notwithstanding Section 15.1, any Awards shall be
transferable, without compensation to the transferor, to and exercisable by such
transferees, and subject to such terms and conditions as the Committee may deem
appropriate; provided, however, no Award may be transferred for value without
shareholder approval.
15.3 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired by a Participant under the Plan as it may
deem advisable, including, without limitation, minimum holding period
requirements, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed or traded or under any blue sky or state securities laws applicable to
such Shares.
15.4 Transferability after Death of a Participant. For the purpose of exercising
Options or Stock Appreciation Rights after the death of the Participant:
(a)
the individuals to whom the Options or Stock Appreciation Rights have been
transferred pursuant to Section 15.1 shall have the privilege of exercising
remaining Options, Stock Appreciation Rights or parts thereof, whether or not
exercisable on the date of death of such Participant, at any time prior to the
expiration date of the Options or Stock Appreciation Rights; and

(b)
the duly appointed executors and administrators of the estate of the deceased
Participant shall have the same rights and obligations with respect to the
Options and Stock Appreciation Rights as legatees or distributees would have
after distribution to them from the Participant’s estate.

ARTICLE 16                     TERMINATION OF EMPLOYMENT OR TERMINATION OF
DIRECTORSHIP
16.1 Effect of Termination of Employment or Directorship Generally. Each Award
Agreement evidencing the grant of an Award shall provide for the following:
(a)
The extent to which a Participant shall vest in or forfeit such Award following
the Participant’s Termination of Employment or Termination of Directorship, as
applicable.

(b)
With respect to an Award in the form of an Option or SAR, the extent to which a
Participant shall have the right to exercise the Option or SAR following the
Participant’s Termination of Employment or Termination of Directorship, as
applicable.

The foregoing provisions shall be determined in the sole discretion of the
Committee, shall be included in each Award Agreement entered into with each
Participant, need not be uniform among all Award Agreements and may reflect
distinctions based on the reasons for termination.
16.2 Effect of Termination of Employment for Cause. In addition to the
forfeiture events specified in the Award Agreements as authorized by Section
16.1 above, a Participant’s Termination of Employment or Directorship for Cause
shall result in the forfeiture of the Participant’s outstanding Awards in
accordance with the following:
(a)
Any outstanding and non-vested Options, SARs, Restricted Stock, RSUs,
Performance Stock Units, Cash-Based Awards and Other Stock-Based Awards granted
to the Participant shall be forfeited as of the Participant’s Termination of
Employment or Directorship; and

(b)
Any vested and unexercised Options and SARs, vested but not settled RSUs, earned
but not settled Performance Stock Units, and earned and/or vested Cash-Based
Awards and Other Stock-Based Awards granted to the Participant shall be
forfeited as of the Participant’s Termination of Employment or Directorship.

ARTICLE 17                     EFFECT OF A CHANGE IN CONTROL
Notwithstanding any other provision of this Plan to the contrary, the provisions
of this Article 17 shall apply in the event of a Change in Control:
17.1 Awards Assumed by Successor. Upon the occurrence of a Change in Control,
any Award granted under the Plan that is Assumed (as defined in Section 17.2
below) by the entity effecting the Change in Control shall vest and be
exercisable, if applicable, in accordance with the terms of the original grant
unless, during the two (2) year period commencing on the date of the Change in
Control:
(a)
a Participant’s employment or directorship is involuntarily terminated for
reasons other than for Cause; or,

(b)
a Participant who is an Employee terminates his or her employment for Good
Reason.

If clause (a) or (b) applies, the Award shall become fully vested and
exercisable, if applicable, and any restrictions that apply to the Award shall
lapse, and any performance-based Award shall be deemed to be satisfied based on
actual performance through the date of the Participant’s termination if such
performance is determinable in the judgement of the Committee, and based on
target level performance if actual performance is not determinable. 
Notwithstanding the foregoing, with respect to any Award that is subject to Code
Section 409A, if the Change in Control is not also a “change in control event”
within the meaning of Section 409A , the payment shall be made on the date
payment would have been made had the Termination of Employment or Termination of
Directorship not occurred. For purposes of this Section 17.1, a Termination of
Employment for Good Reason shall not be considered to be for Good Reason unless:
(a)
          the Participant has provided the Company with a written notice of his
or her intent to terminate employment for Good Reason within sixty (60) days of
the Participant becoming aware of the circumstances giving rise to Good Reason;
and

(b)
the Participant allows the Company thirty (30) days to remedy such circumstances
to the extent curable.

17.2 Assumed Awards Defined.  For purposes of this Article 17, an Award shall be
considered assumed (“Assumed”) if each of the following conditions are met:
(a)
Options and SARs are converted into a replacement Award in a manner that
complies with Code Section 409A;

(b)
RSUs and Restricted Stock are converted into a replacement Award covering a
number of shares of the entity effecting the Change in Control (or a successor
or parent corporation), as determined in a manner substantially similar to the
treatment of an equal number of Shares covered by the Award; provided that to
the extent that any portion of the consideration received by holders of Shares
in the Change in Control transaction is not in the form of the common stock of
such entity (or a successor or parent corporation), the number of shares covered
by the replacement Award shall be based on the average of the high and low
selling prices of the common stock of such entity (or a successor or parent
corporation) on the established stock exchange on the trading day immediately
preceding the date of the Change in Control;

(c)
the replacement Award contains provisions for scheduled vesting, treatment on
Termination of Employment or Termination of Directorship (including the
definitions of “Cause” and “Good Reason”), and, if applicable, performance
measures and associated target levels and payout factors that are no less
favorable to the Participant than the underlying Award being replaced, and all
other terms of the replacement Award (other than the security and number of
shares represented by the replacement Award) are substantially similar to the
underlying Award; and

(d)
the security represented by the replacement Award is of a class that is publicly
held and widely traded on an established stock exchange.

17.3 Awards not Assumed by Successor
(a)
Upon the occurrence of a Change in Control, Awards under the Plan that are not
Assumed by the person(s) or entity(s) effecting the Change in Control shall
become fully vested and exercisable on the date of the Change in Control, any
restrictions that apply to such Awards shall lapse, and any performance-based
Award shall be deemed to be satisfied based on actual performance through the
date of the Change in Control if such performance is determinable in the
judgement of the Committee, and based on target level performance if actual
performance is not determinable. Payment with respect to such Awards shall be
made as follows:

(i)
For each Option and SAR, the Participant shall receive a payment equal to the
difference between the consideration (consisting of cash or other property,
including securities of a successor or parent corporation) received by holders
of Shares in the Change in Control transaction and the exercise price of the
applicable Option or SAR, if such difference is positive. Such payment shall be
made in the same form as the consideration received by holders of Shares. Any
Options or SARs with an exercise price that is higher than the per share
consideration received by holders of Shares in connection with the Change in
Control shall be cancelled for no additional consideration.

(ii)
For each Share of Restricted Stock, RSU, or Performance Stock Unit, the
Participant shall receive the consideration (consisting of cash or other
property, including securities of a successor or parent corporation) that such
Participant would have received in the Change in Control transaction had he or
she been, immediately prior to such transaction, a holder of the number of
Shares equal to the number of Shares covered by the Restricted Stock, RSUs, or
Performance Stock Units (based on actual performance through the date of the
Change in Control if such performance is determinable in the judgement of the
Committee, and based on target level performance if actual performance is not
determinable).

(b)
The payments contemplated by clauses (a) (i) and (ii) of this Section 17.3 shall
be made upon or as soon as practicable following the Change in Control,
provided, however, that with respect to any Award that is subject to Code
Section 409A, if the Change in Control is not also a “change in control event”
within the meaning of Section 409A, the payment shall be made on the date
payment would have been made had the Change in Control not occurred.

ARTICLE 18                     RIGHTS OF PARTICIPANTS
18.1 Employment. Nothing in this Plan or an Award Agreement shall (a) interfere
with or limit in any way the right of the Company or any Subsidiary to terminate
any Participant’s employment with the Company or any Subsidiary at any time or
for any reason not prohibited by law or (b) confer upon any Participant any
right to continue his employment or service as a Director for any specified
period of time. Neither an Award nor any benefits arising under this Plan shall
constitute an employment contract with the Company or any Subsidiary and,
accordingly, subject to Articles 3 and 19, this Plan and the benefits hereunder
may be amended or terminated at any time in the sole and exclusive discretion of
the Board without giving rise to any liability on the part of the Company, any
Subsidiary, the Committee or the Board.
18.2 Participation. No individual shall have the right to be selected to receive
an Award under this Plan, or, having been so selected, to be selected to receive
a future Award.
18.3 Rights as a Shareholder. Except as otherwise provided herein, a Participant
shall have none of the rights of a shareholder with respect to Shares covered by
any Award until the Participant becomes the record holder of such Shares.
ARTICLE 19                      AMENDMENT AND TERMINATION
19.1 Amendment and Termination of the Plan and Awards.
(a)
Subject to subparagraphs (b) and (c) of this Section 19.1 and Section 19.3 of
the Plan, the Board or the Committee may at any time amend or terminate the Plan
or amend or terminate any outstanding Award.

(b)
Except as provided for in Section 4.5, the terms of an outstanding Award may not
be amended, without prior shareholder approval, to:

(i)
reduce the Option Price of an outstanding Option or to reduce the Grant Price of
an outstanding SAR,

(ii)
cancel an outstanding Option or SAR in exchange for other Options or SARs with
an Option Price or Grant Price, as applicable, that is less than the Option
Price of the cancelled Option or the Grant Price of the cancelled SAR, as
applicable, or

(iii)
cancel an outstanding Option with an Option Price that is less than the Fair
Market Value of a Share on the date of cancellation or cancel an outstanding SAR
with a Grant Price that is less than the Fair Market Value of a Share on the
date of cancellation in exchange for cash or another Award.

(c)
Notwithstanding the foregoing, no amendment of this Plan shall be made without
shareholder approval if shareholder approval is required pursuant to rules
promulgated by any stock exchange or quotation system on which Shares are listed
or quoted or by applicable U.S. state corporate laws or regulations, applicable
U.S. federal laws or regulations and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

19.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events.The Committee may make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events (including, without limitation, the events described in Section 4.5)
affecting the Company or the financial statements of the Company or of changes
in applicable laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
unintended dilution or enlargement of the benefits or potential benefits
intended to be made available under this Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under this Plan. By accepting an Award under this Plan,
a Participant agrees to any adjustment to the Award made pursuant to this
Section 19.2 without further consideration or action.
19.3 Awards Previously Granted. Notwithstanding any other provision of this Plan
to the contrary, other than Sections 19.2, 19.4 and 21.15, no termination or
amendment of this Plan or an Award Agreement shall adversely affect in any
material way any Award previously granted under this Plan, without the written
consent of the Participant holding such Award.
19.4 Amendment to Conform to Law. Notwithstanding any other provision of this
Plan to the contrary, the Board or Committee may amend the Plan or an Award
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or an Award Agreement to any
law relating to plans of this or similar nature, and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 19.4
to the Plan and any Award without further consideration or action.
ARTICLE 20                     TAX WITHHOLDING
20.1 Amount of Tax Withholding. The Company shall have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, the 
amount necessary to satisfy applicable federal, state and local tax withholding
requirements, domestic or foreign, with respect to any taxable event arising as
a result of this Plan, but in no event shall such deduction or withholding or
remittance exceed the maximum statutory withholding requirements in the
applicable jurisdiction.
20.2 Share Withholding. With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock, upon the
settlement of Restricted Stock Units or Performance Stock Units, or any other
taxable event arising as a result of an Award granted hereunder (collectively
and individually referred to as a “Share Payment”) the Committee may choose to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold from a Share Payment the number of Shares having a Fair Market Value on
the date the withholding is to be determined equal to the amount necessary to
satisfy applicable federal, state and local tax withholding requirements,
domestic or foreign, with respect to any taxable event arising as a result of
this Plan, but in no event shall such withholding exceed the maximum statutory
withholding requirement in the applicable jurisdiction.
ARTICLE 21                     GENERAL PROVISIONS
21.1 Legend. The certificates for Shares may include any legend that the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.
21.2 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
21.3 Severability. In the event any provision of this Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
21.4 Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
21.5 Delivery of Title. The Company shall have no obligation to issue or deliver
evidence of title for Shares issued under this Plan prior to:
(a)
Obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and

(b)
Completion of any registration or other qualification of the Shares under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable.

21.6 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
21.7 Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.
21.8 Employees Based Outside of the United States. Notwithstanding any provision
of this Plan to the contrary, in order to comply with the laws in other
countries in which the Company or any Subsidiaries operate or have Employees or
Directors, the Committee, in its sole discretion, shall have the power and
authority to:
(a)
Determine which Subsidiaries shall be covered by this Plan;

(b)
Determine which Employees or Directors outside the United States are eligible to
participate in this Plan;

(c)
Modify the terms and conditions of any Award granted to Employees or Directors
outside the United States to comply with applicable foreign laws;

(d)
Establish sub-plans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
sub-plans and modifications to Plan terms and procedures established under this
Section 21.8 by the Committee shall be attached to this Plan document as
appendices; and

(e)
Take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.
21.9 Uncertificated Shares. To the extent that this Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may be effected on a non-certificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.
21.10 Unfunded Plan. Participants shall have no right, title or interest
whatsoever in or to any investments that the Company or any Subsidiaries may
make to aid it in meeting its obligations under this Plan. Nothing contained in
this Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative or any other
individual. To the extent that any individual acquires a right to receive
payments from the Company or any Subsidiary under this Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company or the
Subsidiary, as the case may be. All payments to be made hereunder shall be paid
from the general funds of the Company, or the Subsidiary, as the case may be,
and no special or separate fund shall be established, and no segregation of
assets shall be made to assure payment of such amounts except as expressly set
forth in this Plan.
21.11 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee shall determine whether cash,
Awards or other property shall be issued or paid in lieu of fractional Shares or
whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.
21.12 Retirement and Welfare Plans. Neither Awards made under this Plan nor
Shares or cash paid pursuant to such Awards may be included as “compensation”
for purposes of computing the benefits payable to any Participant under the
Company’s or any Subsidiary’s retirement plans (both qualified and nonqualified)
or welfare benefit plans unless such other plan expressly provides that such
compensation shall be taken into account in computing a Participant’s benefit.
21.13 Deferred Compensation. It is intended that any Award under this Plan shall
either be exempt from Code Section 409A or shall comply, in form and operation,
with Code Section 409A. If a Participant is a “specified employee” as defined
under Code Section 409A and the Participant’s Award is to be settled on account
of the Participant’s separation from service (for reasons other than death) and
such Award constitutes “deferred compensation” as defined under Code Section
409A, then any portion of the Participant’s Award that would otherwise be
settled during the six-month period commencing on the Participant’s separation
from service shall be settled as soon as practicable following the conclusion of
the six-month period (or following the Participant’s death if it occurs during
such six-month period). Any Awards that are subject to Code Section 409A shall
be interpreted in a manner that complies with Code Section 409A.
21.14 Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.
21.15 No Constraint on Corporate Action. Nothing in this Plan shall be construed
to: (i) limit, impair, or otherwise affect the Company’s or a Subsidiary’s right
or power to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure, or to merge or consolidate, or dissolve,
liquidate, sell or transfer all or any part of its business or assets; or, (ii)
limit the right or power of the Company or a Subsidiary to take any action that
such entity deems to be necessary or appropriate.
21.16 Governing Law. The Plan and each Award Agreement shall be governed by the
laws of the state of Ohio excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this Plan
to the substantive law of another jurisdiction. Any legal action related to this
Plan or the Awards hereunder may be brought in any federal or state court
located in Hamilton County, Ohio, USA, and by accepting an Award, the
Participant agrees to accept the jurisdiction of these courts and consent to
service of process from said courts solely for legal actions related to the Plan
and any Awards.
21.17 Delivery and Execution of Electronic Documents. To the extent permitted by
applicable law, the Company may (i) deliver by email or other electronic means
(including posting on a website maintained by the Company or by a third party
under contract with the Company) all documents relating to the Plan or any Award
thereunder (including without limitation, prospectuses required by the
Commission) and all other documents that the Company is required to deliver to
its security holders (including without limitation, annual reports and proxy
statements) and (ii) permit Participant’s to electronically execute applicable
Plan documents (including, but not limited to, Award Agreements) in a manner
prescribed to the Committee.
21.18 No Representations or Warranties Regarding Tax Effect. Notwithstanding any
provision of the Plan to the contrary or any action taken by the Company,
Subsidiaries, or the Board with respect to any income tax, social insurance,
payroll tax, or other tax, the acceptance of an Award under the Plan represents
the Participant’s acknowledgement that the ultimate liability for any such tax
owed by the Participant is and remains the Participant’s responsibility, and
that the Company makes no representations or warranties about the tax treatment
of any Award, and does not commit to structure any aspect of the Award to reduce
or eliminate a Participant’s tax liability, including without limitation, under
Code Sections 409A and 457A.
21.19 Successors. All obligations of the Company under this Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.